Appellant was convicted for gaming in the justice court, fined $10, and appealed to the district court, where he was subsequently convicted, and his punishment again assessed at a fine of $10. The District Court of Franklin County had previously acquired jurisdiction of all criminal matters theretofore awarded to the county court of said county. From this last judgment he attempts to appeal to this court. However, the amount of the fine not exceeding $100, this court is without jurisdiction. See Brady v. State (Texas Crim. App., Tyler Term, 1900), 58 S.W. Rep., 1016; Nelson v. State, 33 Tex.Crim. Rep.; White's Ann. Code Crim. Proc., p. 57, sec. 53.
Furthermore, we hold that where the criminal jurisdiction is taken from the county court, and conferred upon the district court, the district court, in such matters as the county court formerly entertained jurisdiction of, stands in the same relation to this court, as far as appeals are concerned, as the county court formerly stood. In other words, that the district court becomes the county court as far as appeals from justice and corporation courts are concerned, and that the fine must exceed $100, on appeal from the justice court, before this court can entertain jurisdiction of the appeal. White's Ann. Code Crim. Proc., art. 95; Johnson v. State, 26 Texas Crim. App., 395. The motion of the Assistant Attorney-General is sustained, and the appeal is accordingly dismissed.
Appeal dismissed.